DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits and is responsive to the papers filed on 1/20/2021.  Claims 1-20 are currently pending.

Information Disclosure Statement
1.	The Information Disclosure Statements (IDS) submitted on 1/20/2021 and 3/30/2022 have been considered by the examiner.
	
Drawings
2.	The drawings that were filed on 1/20/2021 have been considered by the examiner.
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Reference numbers 108 and 112 are not in the specification (Figure 1). Also, reference number 110 is not mentioned in the specification when discussing Figure 1.
Reference numbers 222 and 254 are not in the specification (Figure 2). It appears 222 is mislabeled in the specification or the drawings because the brake controller is labelled as reference number 232 in the specification.
Reference numbers 324 and 326 are not in the specification (Figure 3).
Reference number 400 is not in the specification (Figure 4).
Reference number 732 is not in the specification (Figure 7).
4.	Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
5.	The disclosure is objected to because of the following informalities:
Reference number 232 appears to be mislabeled in the specification or drawings. Brake controller 232 is labeled using reference number 222 in the drawings (Paragraph [0033]).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Palanisamy (US 20190286151 A1) in view of Subramanian (US 20220176995 A1).
10.	Regarding Claim 1, Palanisamy teaches a method for operating an autonomous vehicle, comprising (Palanisamy: [0006] "Aspects of this disclosure are directed to cloud-based scenario planning and route generating logic and computer-executable algorithms for autonomous vehicles. For instance, a method is presented for controlling an automated driving operation of a motor vehicle [operating autonomous vehicle]."): 
Obtaining, by a computing device, one or more candidate vehicle trajectories for the autonomous vehicle and context information defining a state of an environment surrounding the autonomous vehicle (Palanisamy: [0012] and [0030] "The reference path generator processor generates a list of trajectory plan candidates [obtain candidate vehicle trajectories] based on the vehicle state data, the path plan data, and current road scenario data (e.g., real-time contextual data of the motor vehicle)."  Also, "To provide a comprehensive list of trajectory plan candidates under dynamic road scenarios, the scenario data segment 204 of FIG. 2 may also generate current road scenario data 217 [obtain context information] and next scenario data 219. Current road scenario data 217 may include real-time information that is indicative of the present situational/contextual data [define state of environmental surrounding] of the vehicle 10, whereas next scenario data 219 may include data that is indicative of the near-term situational/contextual data of the vehicle 10, e.g., for the next 10-30 seconds."); 
Assigning, by the computing device, at least one class of a plurality of classes to a scenario specified by the context information and a first candidate vehicle trajectory of the candidate vehicle trajectories (Palanisamy: [0007], [0029], and [0030] "Any of the disclosed systems, methods and devices may optionally include estimating, via a scenario processor of the remote computing node, a scenario plan for the origin and desired destination of the motor vehicle [assign class to a scenario]. This scenario plan may include lane centering estimation, lane changing estimation, vehicle passing estimation, and/or object avoidance estimation."  Also, "Reference trajectory data 209 may include an immediate path information (e.g., trajectory, acceleration, speed, etc.) [scenario class] and immediate scenario information (traffic, pedestrians, etc.) [specified by context information] of the autonomous vehicle 10 for a near-term timeframe, e.g., for the next 10-30 seconds."  Also, "Using any combination of data described above, the scenario data segment 204 generates and transmits a comprehensive list of trajectory plan candidates to a local trajectory planner 231 of the output consumer segment 206, which may be embodied as the autonomous passenger vehicle 10 of FIG. 1."); 
And causing, by the computing device, the autonomous vehicle to perform autonomous driving operations using the selected candidate vehicle trajectory (Palanisamy: [0013] "The scenario selector module determines from the sorted list an optimal trajectory plan candidate [using selected candidate vehicle trajectory], e.g., the candidate with the lowest respective travel cost. In response to the received trajectory plan candidate being an optimal and refined candidate, the real-time trajectory planner executes an automated driving operation [perform autonomous driving operations] based on the plan candidate.").  
Palanisamy fails to explicitly teach selecting, by the computing device, at least one scoring function from a plurality of different scoring functions based on the at least one class assigned to the scenario, the plurality of different scoring functions being respectively associated with the plurality of classes; generating, by the computing device, at least one first quality score for the first candidate vehicle trajectory using the at least one selected scoring function; and selecting, by the computing device, a candidate vehicle trajectory from the candidate vehicle trajectories based on the first quality score associated with the first candidate vehicle trajectory and a second quality score associated with at least one second candidate vehicle trajectory. However, Palanisamy does teach selecting, by the computing device, a candidate vehicle trajectory from the candidate vehicle trajectories (Palanisamy: [0035] and [0036] "Once the scenario processor 302 executes one or more or all of the processes described above, the reference path generator processor 304 utilizes the resultant information to generate and transmit scenario data candidates [candidate vehicle trajectories] and respective rankings data to the scenario plan selector module 306 resident to the vehicle 10... The plans may then be ranked based on calculated cost [based on quality scores], with a higher cost being associated with a lower rank."  Also, "Local scenario plan selector module 306, after receiving the trajectory plan candidates from the remote cloud computing service 24, may gather new information from onboard vehicle sensors and local vehicle control modules; this information may be used to update the reference plans, their costs, and rankings." Note that a skilled practitioner would recognize that ranking data would comprise a first quality score associated with a first trajectory and a second quality score associated with a second trajectory. The plurality of trajectories each have a cost score associated with the particular trajectory in order to then be ranked.).
Additionally, in the same field of endeavor, Subramanian teaches selecting, by the computing device, at least one scoring function from a plurality of different scoring functions based on the at least one class assigned to the scenario, the plurality of different scoring functions being respectively associated with the plurality of classes; and generating, by the computing device, at least one first quality score for the first candidate vehicle trajectory using the at least one selected scoring function (Subramanian: [0006], [0024], and [0071] "The operations can include obtaining a plurality of sub-cost functions configured to evaluate a trajectory for controlling a motion of an autonomous vehicle. Each sub-cost function is configured to generate a respective sub-cost value indicative of the trajectory's impact on one or more motion planning criteria [select scoring function based on class]. Each sub-cost function is configured to generate the respective sub-cost value based, at least in part, on sensor data indicative of a surrounding environment of the autonomous vehicle [context information], a period of time, and the trajectory [candidate vehicle trajectory]."  Also, "The vehicle computing system can determine, for each respective potential trajectory, a cost [generate score for candidate vehicle trajectory] associated with the respective potential trajectory (e.g., based on interference avoidance, maintaining lane position, gentle acceleration, etc.) [class assigned to scenarios]. Each cost can include an aggregation of a number of sub-cost values designed to score a respective trajectory's impact on motion planning criteria (e.g., interference avoidance criteria, progress criteria, road departure criteria, etc.) for assessing the desirability of a vehicle trajectory." Also, "The means can be programmed to perform one or more algorithm(s) for carrying out the operations and functions described herein. For instance, the means (e.g., data obtaining unit(s), etc.) can be configured to obtain a plurality of sub-cost functions configured to evaluate a trajectory for controlling a motion of an autonomous vehicle. Each sub-cost function can be configured to generate a respective sub-cost value indicative of the trajectory's impact on one or more motion planning criteria.");
And selecting, by the computing device, a candidate vehicle trajectory from the candidate vehicle trajectories based on the first quality score associated with the first candidate vehicle trajectory and a second quality score associated with at least one second candidate vehicle trajectory (Subramanian: [0024] "The vehicle computing system can identify a subset of the potential trajectories with the lowest determined safety cost and select an optimal trajectory from the subset of potential trajectories [select candidate vehicle trajectory] (e.g., the potential trajectory of the subset with the lowest total cost) [based on first and second quality score]... Once an optimal trajectory has been selected, the data associated with the trajectory can be communicated to a vehicle controller. The controller can cause the autonomous vehicle to move in accordance with the trajectory." Note that a skilled practitioner would recognize that selecting the lowest cost trajectory would be based on multiple quality scores.).
Palanisamy and Subramanian are considered to be analogous to the claim invention because they are in the same field of vehicle trajectory control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Palanisamy to incorporate the teachings of Subramanian to select and generate a score based on a scoring function assigned to a class to a scenario because it provides the benefit of determining candidate trajectories for an autonomous vehicle. Additionally, there is an added benefit of increased safety for the passengers and vehicle. 
11.	Regarding Claim 2, Palanisamy and Subramanian remains as applied above in Claim 1, and further Palanisamy teaches the context information comprises at least one of intersection information, object related information, a road map, traffic information, and environmental information (Palanisamy: [0030] and [0036] "Current road scenario data 217 may include real-time information that is indicative of the present situational/contextual data of the vehicle 10, whereas next scenario data 219 may include data that is indicative of the near-term situational/contextual data of the vehicle 10, e.g., for the next 10-30 seconds."  Also, "Using this information, along with available locally sensed data (e.g., local objects [object related information], lane data [intersection information], and other local inputs), scenario plan selector module 306 is operable to update the navigation plan cost map, re-rank the candidates for the current scenario (if the need arises), and send an optimal candidate or subset of optimal candidates along with scenario data to the trajectory planner module 308.").  
12.	Regarding Claim 3, Palanisamy and Subramanian remains as applied above in Claim 1, and further Palanisamy teaches performing operations, by the computing device, to (i) generate a feature vector using the context information and a first candidate vehicle trajectory of the candidate vehicle trajectories and (ii) use the feature vector to generate the quality score for the first candidate feature vector (Palanisamy: [0008] and [0026] "The scenario selector module of the resident vehicle controller will then determine dynamic vehicle data [generate feature vector], such as locally sensed object data and behavioral preference data of the motor vehicle, and then update the respective travel costs [generate quality score for candidate] for the trajectory plan candidates based on this dynamic vehicle data."  Also, "To assist the autonomous vehicle 10 of FIG. 1 with navigating both simple and complex driving scenarios, including passing stopped and moving vehicles, reacting properly to static and dynamic objects in the roadway, interacting appropriately at intersections, maneuvering in parking lots, and the like, a scenario planning system 200 provides opportunistic and efficient utilization of cloud-based and/or other remote computing services that offer massive computing capabilities and resources for autonomous vehicle planning computations.").  
13.	Regarding Claim 4, Palanisamy and Subramanian remains as applied above in Claim 1, and further Subramanian teaches combining a first score and a second score to produce the first quality score for the first candidate feature vector (Subramanian: [0063] "The safety cost for the respective trajectory can be generated based on an aggregation of the one or more safety sub-cost values for the respective trajectory. The total cost [quality score for candidate trajectory] for the respective trajectory can be generated based on an aggregation [first and second score combined together] of the plurality of sub-cost values for the respective trajectory.").  
14.	Regarding Claim 5, Palanisamy and Subramanian remains as applied above in Claim 1, and further Subramanian teaches a first class and a second class are assigned to the scenario specified by the context information and a first candidate vehicle trajectory, a first scoring function is selected based on the first class and a second scoring function is selected based on the second class, the second scoring function being different than the first scoring function (Subramanian: [0045] and [0047] "As another example, the safety sub-cost values can include a road departure sub-cost value [first class] representing a trajectory's impact on the road departure avoidance criteria [specified by context information and vehicle trajectory]. The road departure sub-cost values can include a hard road departure sub-cost value and/or a soft road departure sub-cost value [first scoring function based on first class]."  Also, "In addition, or alternatively, the plurality of sub-cost values can include one or more secondary sub-cost values [second class] representing a trajectory's impact on secondary criteria [specified by context information and vehicle trajectory]. The secondary sub-cost values can include, for example, a jerk sub-cost value representing a trajectory's impact on the jerk criteria [second scoring function based on second class]. For example, the jerk sub-cost value can include a higher value in the event that a trajectory has the potential to cause a sudden turning movement and/or a lower value in the event that the trajectory does not have the potential to cause a sudden turning movement."), 
A first score is generated using the first scoring function and a second score is generated using the second scoring function (Subramanian: [0048] "Each of the sub-cost values can be generated based on a corresponding sub-cost function... For example, each of the safety sub-cost value(s) [first score using first function] can be generated based on a corresponding safety sub-cost function configured to measure a trajectory's impact on road-way safety. The secondary sub-cost function(s) can be configured to generate secondary sub-cost value(s) [second score using second function] indicative of a trajectory's impact on at least one of the one or more secondary criteria."),
And the first score and the second score are combined together to produce the first quality score for the first candidate vehicle trajectory (Subramanian: [0063] "The safety cost for the respective trajectory can be generated based on an aggregation of the one or more safety sub-cost values for the respective trajectory. The total cost [quality score for candidate trajectory] for the respective trajectory can be generated based on an aggregation [first and second score combined together] of the plurality of sub-cost values for the respective trajectory.").  
15.	Regarding Claim 6, Palanisamy and Subramanian remains as applied above in Claim 1, and further Subramanian teaches the plurality of classes comprise at least one of a left turn scenario class, a right turn scenario, a passing scenario class, a driving scenario class, an acceleration scenario class, a deceleration scenario class, a stationary scenario class, a forward driving scenario class, a reverse driving scenario class, and/or a passenger pick-up scenario class (Subramanian: [0045] and [0047] "As another example, the safety sub-cost values can include a road departure [driving scenario] sub-cost value representing a trajectory's impact on the road departure avoidance criteria. The road departure sub-cost values can include a hard road departure sub-cost value and/or a soft road departure sub-cost value."  Also, "In addition, or alternatively, the plurality of sub-cost values can include one or more secondary sub-cost values representing a trajectory's impact on secondary criteria. The secondary sub-cost values can include, for example, a jerk [turn scenario] sub-cost value representing a trajectory's impact on the jerk criteria. For example, the jerk sub-cost value can include a higher value in the event that a trajectory has the potential to cause a sudden turning movement and/or a lower value in the event that the trajectory does not have the potential to cause a sudden turning movement."). 
16.	Regarding Claim 7, Palanisamy and Subramanian remains as applied above in Claim 1, and further Subramanian teaches selecting, by the computing device based on the at least one class, a set of scoring functions from a plurality of different sets or weights (Subramanian: [0057] "For example, the verification system can include an offline tool configured to generate one or more different weights, parameters, etc. for one or more of the sub-cost functions. The one or more different weights [select weight for scoring functions], parameters, etc. can be applied to the plurality of sub-cost functions to satisfy the one or more relational proposition(s).").
17.	Regarding Claim 8, Palanisamy and Subramanian remains as applied above in Claim 7, and further Subramanian teaches the selected set of scoring functions or weights is used to generate the at least one first quality score for the first candidate vehicle trajectory (Subramanian: [0057] and [0060] "For example, the verification system can include an offline tool configured to generate one or more different weights, parameters, etc. for one or more of the sub-cost functions. The one or more different weights [select weight for scoring functions], parameters, etc. can be applied to the plurality of sub-cost functions [generate quality score] to satisfy the one or more relational proposition(s)."  Also, "In some implementations, the autonomous vehicle can be configured to prioritize roadway safety over other motion planning criteria during the selection of the plurality of trajectories. For example, the cost for a particular trajectory can be generated based, at least in part, on the degree to which the trajectory follows established criteria for evaluating trajectories.").  
18.	Regarding Claim 9, Palanisamy and Subramanian remains as applied above in Claim 1, and further Subramanian teaches the candidate vehicle trajectory is selected from the candidate vehicle trajectories by comparing the first and second quality scores to each other or to a threshold value (Subramanian: [0052] and [0137] "The verification system can obtain a plurality of sub-cost functions and compare the plurality of sub-cost functions to a number of relational propositions associated with the plurality of sub-cost functions to determine whether the sub-cost functions achieve safety standards (and/or any other motion planning standards) for operating an autonomous vehicle."  Also, "The verification system 250 can obtain a plurality of sub-cost functions (e.g., functions 224) and compare the plurality of sub-cost functions 224 to a number of relational propositions 254 associated with the plurality of sub-cost functions 224 to determine whether the sub-cost functions 224 achieve safety standards (and/or any other motion planning standards) for operating an autonomous vehicle [compare quality scores to a threshold].").  
19.	Regarding Claim 10, Palanisamy and Subramanian remains as applied above in Claim 1, and further Palanisamy teaches the autonomous driving operations comprise causing the autonomous vehicle to follow the selected candidate vehicle trajectory (Palanisamy: [0013] "The scenario selector module determines from the sorted list an optimal trajectory plan candidate, e.g., the candidate with the lowest respective travel cost. In response to the received trajectory plan candidate being an optimal and refined candidate, the real-time trajectory planner executes an automated driving operation [follow selected candidate trajectory] based on the plan candidate.").  
20.	Regarding Claim 11, Palanisamy teaches a system, comprising: a processor; a non-transitory computer-readable storage medium comprising programming instructions that are configured to cause the processor to implement a method for operating an autonomous vehicle, wherein the programming instructions comprise instructions to (Palanisamy: [0006], [0007], and [0044] "Aspects of this disclosure are directed to cloud-based scenario planning and route generating logic and computer-executable algorithms for autonomous vehicles. For instance, a method is presented for controlling an automated driving operation of a motor vehicle [operating autonomous vehicle]."  Also, "Any of the disclosed systems, methods and devices may optionally include estimating, via a scenario processor of the remote computing node, a scenario plan for the origin and desired destination of the motor vehicle."  Also, "In a distributed-computing environment, program modules may be located in both local and remote computer-storage media including memory storage devices. Aspects of the present disclosure may therefore, be implemented in connection with various hardware, software or a combination thereof, in a computer system or other processing system."): 
Obtain one or more candidate vehicle trajectories for the autonomous vehicle and context information defining a state of an environment surrounding the autonomous vehicle (Palanisamy: [0012] and [0030] "The reference path generator processor generates a list of trajectory plan candidates [obtain candidate vehicle trajectories] based on the vehicle state data, the path plan data, and current road scenario data (e.g., real-time contextual data of the motor vehicle)."  Also, "To provide a comprehensive list of trajectory plan candidates under dynamic road scenarios, the scenario data segment 204 of FIG. 2 may also generate current road scenario data 217 [obtain context information] and next scenario data 219. Current road scenario data 217 may include real-time information that is indicative of the present situational/contextual data [define state of environmental surrounding] of the vehicle 10, whereas next scenario data 219 may include data that is indicative of the near-term situational/contextual data of the vehicle 10, e.g., for the next 10-30 seconds.");
Assign at least one class of a plurality of classes to a scenario specified by the context information and a first candidate vehicle trajectory of the candidate vehicle trajectories (Palanisamy: [0007], [0029], and [0030] "Any of the disclosed systems, methods and devices may optionally include estimating, via a scenario processor of the remote computing node, a scenario plan for the origin and desired destination of the motor vehicle [assign class to a scenario]. This scenario plan may include lane centering estimation, lane changing estimation, vehicle passing estimation, and/or object avoidance estimation."  Also, "Reference trajectory data 209 may include an immediate path information (e.g., trajectory, acceleration, speed, etc.) [scenario class] and immediate scenario information (traffic, pedestrians, etc.) [specified by context information] of the autonomous vehicle 10 for a near-term timeframe, e.g., for the next 10-30 seconds."  Also, "Using any combination of data described above, the scenario data segment 204 generates and transmits a comprehensive list of trajectory plan candidates to a local trajectory planner 231 of the output consumer segment 206, which may be embodied as the autonomous passenger vehicle 10 of FIG. 1."); 
And cause the autonomous vehicle to perform autonomous driving operations using the selected candidate vehicle trajectory (Palanisamy: [0013] "The scenario selector module determines from the sorted list an optimal trajectory plan candidate [using selected candidate vehicle trajectory], e.g., the candidate with the lowest respective travel cost. In response to the received trajectory plan candidate being an optimal and refined candidate, the real-time trajectory planner executes an automated driving operation [perform autonomous driving operations] based on the plan candidate.").
Palanisamy fails to explicitly teach to select at least one scoring function from a plurality of different scoring functions based on the at least one class assigned to the scenario, the plurality of different scoring functions being respectively associated with the plurality of classes; and generate at least one first quality score for the first candidate vehicle trajectory using the at least one selected scoring function; and select candidate vehicle trajectory from the candidate vehicle trajectories based on the first quality score associated with the first candidate vehicle trajectory and a second quality score associated with at least one second candidate vehicle trajectory. However, Palanisamy does teach selecting, by the computing device, a candidate vehicle trajectory from the candidate vehicle trajectories (Palanisamy: [0035] and [0036] "Once the scenario processor 302 executes one or more or all of the processes described above, the reference path generator processor 304 utilizes the resultant information to generate and transmit scenario data candidates [candidate vehicle trajectories] and respective rankings data to the scenario plan selector module 306 resident to the vehicle 10... The plans may then be ranked based on calculated cost [based on quality scores], with a higher cost being associated with a lower rank."  Also, "Local scenario plan selector module 306, after receiving the trajectory plan candidates from the remote cloud computing service 24, may gather new information from onboard vehicle sensors and local vehicle control modules; this information may be used to update the reference plans, their costs, and rankings." Note that a skilled practitioner would recognize that ranking data would comprise a first quality score associated with a first trajectory and a second quality score associated with a second trajectory. The plurality of trajectories each have a cost score associated with the particular trajectory in order to then be ranked.).
Additionally, in the same field of endeavor, Subramanian teaches to select at least one scoring function from a plurality of different scoring functions based on the at least one class assigned to the scenario, the plurality of different scoring functions being respectively associated with the plurality of classes; and generate at least one first quality score for the first candidate vehicle trajectory using the at least one selected scoring function (Subramanian: [0006], [0024], and [0071] "The operations can include obtaining a plurality of sub-cost functions configured to evaluate a trajectory for controlling a motion of an autonomous vehicle. Each sub-cost function is configured to generate a respective sub-cost value indicative of the trajectory's impact on one or more motion planning criteria [select scoring function based on class]. Each sub-cost function is configured to generate the respective sub-cost value based, at least in part, on sensor data indicative of a surrounding environment of the autonomous vehicle [context information], a period of time, and the trajectory [candidate vehicle trajectory]."  Also, "The vehicle computing system can determine, for each respective potential trajectory, a cost [generate score for candidate vehicle trajectory] associated with the respective potential trajectory (e.g., based on interference avoidance, maintaining lane position, gentle acceleration, etc.) [class assigned to scenarios]. Each cost can include an aggregation of a number of sub-cost values designed to score a respective trajectory's impact on motion planning criteria (e.g., interference avoidance criteria, progress criteria, road departure criteria, etc.) for assessing the desirability of a vehicle trajectory." Also, "The means can be programmed to perform one or more algorithm(s) for carrying out the operations and functions described herein. For instance, the means (e.g., data obtaining unit(s), etc.) can be configured to obtain a plurality of sub-cost functions configured to evaluate a trajectory for controlling a motion of an autonomous vehicle. Each sub-cost function can be configured to generate a respective sub-cost value indicative of the trajectory's impact on one or more motion planning criteria.");
And select candidate vehicle trajectory from the candidate vehicle trajectories based on the first quality score associated with the first candidate vehicle trajectory and a second quality score associated with at least one second candidate vehicle trajectory (Subramanian: [0024] "The vehicle computing system can identify a subset of the potential trajectories with the lowest determined safety cost and select an optimal trajectory from the subset of potential trajectories [select candidate vehicle trajectory] (e.g., the potential trajectory of the subset with the lowest total cost) [based on first and second quality score]... Once an optimal trajectory has been selected, the data associated with the trajectory can be communicated to a vehicle controller. The controller can cause the autonomous vehicle to move in accordance with the trajectory." Note that a skilled practitioner would recognize that selecting the lowest cost trajectory would be based on multiple quality scores.).
Palanisamy and Subramanian are considered to be analogous to the claim invention because they are in the same field of vehicle trajectory control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Palanisamy to incorporate the teachings of Subramanian to select and generate a score based on a scoring function assigned to a class to a scenario because it provides the benefit of determining candidate trajectories for an autonomous vehicle. Additionally, there is an added benefit of increased safety for the passengers and vehicle. 
21.	Regarding Claim 12, Palanisamy and Subramanian remains as applied above in Claim 11, and further Palanisamy teaches the context information comprises at least one of intersection information, object related information, a road map, traffic information, and environmental information (Palanisamy: [0030] and [0036] "Current road scenario data 217 may include real-time information that is indicative of the present situational/contextual data of the vehicle 10, whereas next scenario data 219 may include data that is indicative of the near-term situational/contextual data of the vehicle 10, e.g., for the next 10-30 seconds."  Also, "Using this information, along with available locally sensed data (e.g., local objects [object related information], lane data [intersection information], and other local inputs), scenario plan selector module 306 is operable to update the navigation plan cost map, re-rank the candidates for the current scenario (if the need arises), and send an optimal candidate or subset of optimal candidates along with scenario data to the trajectory planner module 308."). 
22.	Regarding Claim 13, Palanisamy and Subramanian remains as applied above in Claim 11, and further Palanisamy teaches the programming instructions further comprise instructions to (i) generate a feature vector using the context information and a first candidate vehicle trajectory of the candidate vehicle trajectories and (ii) use the feature vector to generate the quality score for the first candidate feature vector (Palanisamy: [0008] and [0026] "The scenario selector module of the resident vehicle controller will then determine dynamic vehicle data [generate feature vector], such as locally sensed object data and behavioral preference data of the motor vehicle, and then update the respective travel costs [generate quality score for candidate] for the trajectory plan candidates based on this dynamic vehicle data."  Also, "To assist the autonomous vehicle 10 of FIG. 1 with navigating both simple and complex driving scenarios, including passing stopped and moving vehicles, reacting properly to static and dynamic objects in the roadway, interacting appropriately at intersections, maneuvering in parking lots, and the like, a scenario planning system 200 provides opportunistic and efficient utilization of cloud-based and/or other remote computing services that offer massive computing capabilities and resources for autonomous vehicle planning computations.").  
23.	Regarding Claim 14, Palanisamy and Subramanian remains as applied above in Claim 11, and further Subramanian teaches the programming instructions further comprise instructions to combine a first score and a second score to produce the first quality score for the first candidate feature vector (Subramanian: [0063] "The safety cost for the respective trajectory can be generated based on an aggregation of the one or more safety sub-cost values for the respective trajectory. The total cost [quality score for candidate trajectory] for the respective trajectory can be generated based on an aggregation [first and second score combined together] of the plurality of sub-cost values for the respective trajectory.").  
24.	Regarding Claim 15, Palanisamy and Subramanian remains as applied above in Claim 11, and further Subramanian teaches a first class and a second class are assigned to the scenario specified by the context information and a first candidate vehicle trajectory, a first scoring function is selected based on the first class and a second scoring function is selected based on the second class, the second scoring function being different than the first scoring function (Subramanian: [0045] and [0047] "As another example, the safety sub-cost values can include a road departure sub-cost value [first class] representing a trajectory's impact on the road departure avoidance criteria [specified by context information and vehicle trajectory]. The road departure sub-cost values can include a hard road departure sub-cost value and/or a soft road departure sub-cost value [first scoring function based on first class]."  Also, "In addition, or alternatively, the plurality of sub-cost values can include one or more secondary sub-cost values [second class] representing a trajectory's impact on secondary criteria [specified by context information and vehicle trajectory]. The secondary sub-cost values can include, for example, a jerk sub-cost value representing a trajectory's impact on the jerk criteria [second scoring function based on second class]. For example, the jerk sub-cost value can include a higher value in the event that a trajectory has the potential to cause a sudden turning movement and/or a lower value in the event that the trajectory does not have the potential to cause a sudden turning movement."),
A first score is generated using the first scoring function and a second score is generated using the second scoring function (Subramanian: [0048] "Each of the sub-cost values can be generated based on a corresponding sub-cost function... For example, each of the safety sub-cost value(s) [first score using first function] can be generated based on a corresponding safety sub-cost function configured to measure a trajectory's impact on road-way safety. The secondary sub-cost function(s) can be configured to generate secondary sub-cost value(s) [second score using second function] indicative of a trajectory's impact on at least one of the one or more secondary criteria."),
And the first score and the second score are combined together to produce the first quality score for the first candidate vehicle trajectory (Subramanian: [0063] "The safety cost for the respective trajectory can be generated based on an aggregation of the one or more safety sub-cost values for the respective trajectory. The total cost [quality score for candidate trajectory] for the respective trajectory can be generated based on an aggregation [first and second score combined together] of the plurality of sub-cost values for the respective trajectory.").  
25.	Regarding Claim 16, Palanisamy and Subramanian remains as applied above in Claim 11, and further Subramanian teaches the plurality of classes comprise at least one of a left turn scenario class, a right turn scenario, a passing scenario class, a driving scenario class, an acceleration scenario class, a deceleration scenario class, a stationary scenario class, a forward driving scenario class, a reverse driving scenario class, and/or a passenger pick-up scenario class (Subramanian: [0045] and [0047] "As another example, the safety sub-cost values can include a road departure [driving scenario] sub-cost value representing a trajectory's impact on the road departure avoidance criteria. The road departure sub-cost values can include a hard road departure sub-cost value and/or a soft road departure sub-cost value."  Also, "In addition, or alternatively, the plurality of sub-cost values can include one or more secondary sub-cost values representing a trajectory's impact on secondary criteria. The secondary sub-cost values can include, for example, a jerk [turn scenario] sub-cost value representing a trajectory's impact on the jerk criteria. For example, the jerk sub-cost value can include a higher value in the event that a trajectory has the potential to cause a sudden turning movement and/or a lower value in the event that the trajectory does not have the potential to cause a sudden turning movement."). 
26.	Regarding Claim 17, Palanisamy and Subramanian remains as applied above in Claim 11, and further Subramanian teaches the programming instructions further comprise instructions to select a set of scoring functions from a plurality of different sets or weights, based on the at least one class (Subramanian: [0057] "For example, the verification system can include an offline tool configured to generate one or more different weights, parameters, etc. for one or more of the sub-cost functions. The one or more different weights [select weight for scoring functions], parameters, etc. can be applied to the plurality of sub-cost functions to satisfy the one or more relational proposition(s).").
27.	Regarding Claim 18, Palanisamy and Subramanian remains as applied above in Claim 11, and further Subramanian teaches the set of scoring functions or weights is used to generate the at least one first quality score for the first candidate vehicle trajectory (Subramanian: [0057] and [0060] "For example, the verification system can include an offline tool configured to generate one or more different weights, parameters, etc. for one or more of the sub-cost functions. The one or more different weights [select weight for scoring functions], parameters, etc. can be applied to the plurality of sub-cost functions [generate quality score] to satisfy the one or more relational proposition(s)."  Also, "In some implementations, the autonomous vehicle can be configured to prioritize roadway safety over other motion planning criteria during the selection of the plurality of trajectories. For example, the cost for a particular trajectory can be generated based, at least in part, on the degree to which the trajectory follows established criteria for evaluating trajectories.").  
28.	Regarding Claim 19, Palanisamy and Subramanian remains as applied above in Claim 11, and further Subramanian teaches the candidate vehicle trajectory is selected from the candidate vehicle trajectories by comparing the first and second quality scores to each other or to a threshold value  (Subramanian: [0052] and [0137] "The verification system can obtain a plurality of sub-cost functions and compare the plurality of sub-cost functions to a number of relational propositions associated with the plurality of sub-cost functions to determine whether the sub-cost functions achieve safety standards (and/or any other motion planning standards) for operating an autonomous vehicle."  Also, "The verification system 250 can obtain a plurality of sub-cost functions (e.g., functions 224) and compare the plurality of sub-cost functions 224 to a number of relational propositions 254 associated with the plurality of sub-cost functions 224 to determine whether the sub-cost functions 224 achieve safety standards (and/or any other motion planning standards) for operating an autonomous vehicle [compare quality scores to a threshold].").  
29.	Regarding Claim 20, Palanisamy and Subramanian remains as applied above in Claim 11, and further Palanisamy teaches the autonomous driving operations comprise causing the autonomous vehicle to follow the selected candidate vehicle trajectory (Palanisamy: [0013] "The scenario selector module determines from the sorted list an optimal trajectory plan candidate, e.g., the candidate with the lowest respective travel cost. In response to the received trajectory plan candidate being an optimal and refined candidate, the real-time trajectory planner executes an automated driving operation [follow selected candidate trajectory] based on the plan candidate.").  

Prior Art
30.	The prior art made of record and not relied upon is considered pertinent, most relevant, to applicant's disclosure.	
Chang (US 20210173402 A1)
Javaid (US 20220161786 A1)




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T SILVA whose telephone number is (571)272-6506. The examiner can normally be reached Mon-Thurs, 7:00-4:30; Second Fri, 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T SILVA/Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663